OPINION — AG — ** CONFIDENTIAL INFORMATION — MEDICAL RECORDS — RELEASE ** QUESTION(1): CAN THE UNIVERSITY HOSPITAL RELEASE MEDICAL INFORMATION TO A WELFARE OR OTHER STATE AGENCY CONCERNED WITH AIDING THE PATIENT ON THE BASIS OF PRIVILEGED COMMUNICATION WITHOUT SPECIFIC PERMISSION FROM THE PATIENT ? — NEGATIVE, QUESTION(2): WOULD A STATEMENT TO THE AGENCY TO THE EFFECT THAT THE INFORMATION PROVIDED IS TO BE HELD STRICTLY CONFIDENTIAL BE A SATISFACTORY BASIS FOR RELEASE OF INFORMATION TO THE AGENCY WITHOUT SPECIFIC PERMISSION OF THE PATIENT ? — NEGATIVE, QUESTION(3): WOULD SPECIFIC PERMISSION, SIGNED BY THE PATIENT AND HELD IN THE FILES OF THE AGENCY CONCERNED, BE SUFFICIENT BASIS FOR THE HOSPITAL TO RELEASE INFORMATION TO THAT AGENCY ? — AFFIRMATIVE (CONFIDENTIAL INFORMATION STATE AGENCIES, STATE OFFICERS, DEPARTMENT OF HUMAN SERVICES, WELFARE, PHYSICIAN, STATISTICAL INFORMATION, CONSENT) CITE: 12 O.S. 385 [12-385], 63 O.S. 577 [63-577], OPINION NO. JANUARY 24, 1935 — BOSTIC (FRED HANSEN)